DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-12-2021 has been entered.

Response to Arguments
Applicant's arguments filed 5-12-2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recite the limitation “determining to use the directional configuration if the indication indicates use of the omni-directional configuration or determining to use the directional configuration if the indication indicates use of the omni-directional configuration”. Appear that there is a typographical error since both determinations are the same and they are doing the opposite of the indication. Please clarify For examination purposes, it is going to be interpreted as determining to use the given configuration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-15, 19, 21 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu 20160197659.

As to claims 1 and 21, Yu discloses a method/device for wireless communication, comprising: transmitting a request to measure a beamformed reference signal [205,405]; transmitting a beamforming configuration indicating one or more beamformed measuring options [group ID, beam ID] for measuring the beamformed reference signal, the one or more beamformed measuring options including an indication of a measuring beam pattern for measuring the beamformed reference signal [201,205,401,405]; and transmitting the beamformed reference signal [203,403] (see par. 0048-0053, 0062-0071).  
As to claim 13, Yu discloses the method of claim 1, further comprising: transmitting an activation message to activate or deactivate the one or more beamforming beamformed measuring options (see par. 0048-0053, 0062-0071). 
As to claim 14, Yu discloses the method of claim 1, wherein the beamformed reference signal comprises a channel state information reference signal (CSI-RS), a new radio synchronization signal (NR-SS), a primary synchronization signal (PSS), a secondary SS, a demodulation reference signal (DMRS), or a combination thereof (see par. 0034).   
As to claims 15 and 27, Yu discloses a method/device for wireless communication, comprising: receiving a request to measure a beamformed reference signal [405]; receiving a beamforming configuration indicating one or more beamformed measuring options [group ID, beam ID] for measuring the beamformed reference signal, 
As to claim 19, Yu discloses the method of claim 15, further comprising: transmitting a message indicating whether the directional configuration [409] (report on the beam ID or Group ID; par. 0082).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8, 10-11, 16-18, 20, 22-23, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Moon 10,270,514.

As to claims 2-3, 8, 11 and 16-17, Yu discloses the method of claim 1, wherein the one or more beamformed measuring options includes measuring the beamformed reference signal using a directional configuration; transmitting an indication of whether to use the directional configuration (see par. 0043-0044, 0056, 0088); wherein the indication indicates a measuring beam shape to use to measure the beamformed reference signal, wherein the measuring beam shape comprises a beam width [beam group] (see par. 0086-0092). Yu fails to disclose an omni-directional configuration. In an analogous art, Moon disclose a beam with omni-directional configuration (see fig. 3); wherein the indication indicates a measuring beam shape to use to measure the beamformed reference signal, wherein the measuring beam shape comprises a beam direction; wherein the indication comprises a measuring beam sweep pattern that comprises a repeated reference signal in a plurality of symbols to indicate use of the omni-directional configuration (see col. 12, lines 25-43). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to increase the width of the beam all the way to omni-directional for additional coverage; thereby, when combined the beam ID of Yu will indicate an omni-directional configuration.
As to claim 10, Yu discloses the method of claim 3, wherein the indication indicates use of both the directional configuration and the beam group (see par. 0043-0044, 0056, 0088). Yu fails to disclose an omni-directional configuration. In an analogous art, Moon disclose a beam with omni-directional configuration (see fig. 3). Therefore, it would have been obvious to one of the ordinary skills in the art before the 
As to claim 18, Yu discloses the method of claim 17, further comprising: determining to use the directional configuration if the indication indicates use of the directional configuration (see par. 0043-0044, 0056, 0088).
As to claim 20, Yu discloses everything as shown above except for transmitting a configuration request requesting a reference signal beam sweep. In an analogous art, Moon discloses transmitting a configuration request requesting a reference signal beam sweep type that is compatible with the omni-directional configuration (see col. 12, lines 25-43; col. 58 – col. 13, line 7). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings to improve accuracy the measurement when certain condition has been detected as disclosed by Moon.
Regarding claims 22-23 and 26, they are the corresponding device claims of method claims 2-3 and 8. Therefore, claims 22-23 and 26 are rejected for the same reasons as shown above.
Regarding claims 28-30, they are the corresponding device claims of method claims 16-18. Therefore, claims 28-30 are rejected for the same reasons as shown above.

Claims 4-7, 12, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Moon and further in view of Jeon 20160043792.

As to claims 4-6, 12 and 24, Yu discloses the method of claim 3, wherein the indication indicates use of the beam configuration when a signal quality is at or above a threshold (see par. 0068). Yu fails to disclose an omni-directional configuration. In an analogous art, Moon disclose wherein the indication indicates use of the omni-directional configuration when a signal quality is at or above a threshold (see fig. 3). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to increase the width of the beam all the way to omni-directional for additional coverage; thereby, when combined the beam ID of Yu will indicate an omni-directional configuration. The previous references fails to disclose to use a configuration when signal quality is below the threshold.  In a similar field of endeavor Jeong discloses an apparatus and method for adjusting receive beam gain in a wireless communication system. In addition, Jeong disclosed if the received signal quality value is larger than the threshold in operation 108, the UE decreases a receive beam gain to be used for receiving data from the eNB in operation 110. The UE sets the receive beam gain to be used for the data reception to be lower than a receive beam gain used for reception of a reference signal. On the other hand, if the received signal quality value is less than the threshold in operation 108, the UE increases the receive beam in operation 112 (see paragraph [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yu by specifically providing wherein the indication indicates use of the omni-directional configuration when a signal quality is at or above a threshold, and indicates use of the directional configuration when the signal quality is below the threshold, as taught by 
As to claims 7 and 25, Yu discloses the method of claim 4, wherein the signal quality is based at least in part on a reference signal received power (RSRP), a reference signal received quality (RSRQ), a channel quality indicator (CQI), a signal-to-noise ratio (SNR), or a combination thereof (see par. 0034).  
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Moon and further in view of Wernersson 20180219659.
Regarding claim 9, the previous disclose everything as applied above (see claim 3), in addition, Wernersson discloses wherein the indication indicates use of the omni-directional configuration when the beamformed reference signal overlaps with a reference signal from a neighboring transmitter, as disclosed in paragraph [0173]: The beamforming state of an individual node may reflect its own beamforming setting or configuration, but may include the beamforming configuration of other nodes, in particular such nodes which might interfere.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647